Beck, J.
1 ment; notice, I. The intervenor claims in his petition that the garnishment of the C. & N. W. R. Co. is invalid because the defendant in the attachment action had no notice of the process. No notice was necessary. Code, § 2975. The provision of the Code cited by appellant applies to the case of attachment of property. § 2967, ¶ 1.
2 _._. • II. The garnishment process was served before the notice in the action. This, it is claimed, rendered the garnishment proceeding invalid. This cannot be admitted; there is no statute so providing, and for us to so rule would, in a great measure, destroy the efficiency and usefulness of pi’ocess of this kind, for it is often demaxxded in . cases when, to be xxseful, it must be served before the service of the notice.
3.-; delay tags. III. The petition shows that one or more terms ixxtervened between the service of the garnishment pi-oeess, and judgment against the garnishee. The intervenor insists that this amounted to an abandonment of the proceedings. But it cannot be so x-egai'ded. The pi’oceedings were not in fact abandoned, for judgment was rendei’ed in the cause; of its pendency the whole world is to be regarded as having notice.
4_. elIec(. of appeal. IY. It is alleged that the claim against the C. & N. W. R. Co., for which judgment was rendei’ed, was, at the time of the seiwiceof the gai’nishment process, in suit and the judgment was afterwards rendered. But the l-ecoi’ds, which are made part of the petition, show that a judgment had been l-endei-ed at the time of the service of the writ of garnishment, and an appeal thereon was pending, which resulted in the affirmance of the judgment. The appeal did *103not vacate or affect the judgment, and, as no supersedeas was entered, proceedings thereon were not stayed. Code, § 3186.
b..-: as-figment.01 Y. The assignment of the judgment to the intervenor was subsequent to the garnishment; he acquired no right to the judgment as against the plaintiff.
e attorney’s hen: notice, YI. The petition shows that no notice of the intervenor’s claim of a lien on the judgment was given to the defendant. It did not bind the judgment in the absence of the notice in writing required by Code, § 215, ¶ 3.
The petition failing to set up sufficient' cause for the relief claimed, the Circuit Court rightly sustained the demurrer.
Aerirmed.